Case 3:17-cv-03226-MAS-DEA Document 60-1 Filed 09/30/19 Page 1 of 3 PageID: 1926




 STORZER & ASSOCIATES, P.C.                   WILENTZ, GOLDMAN & SPITZER, P.A.
 Sieglinde K. Rath (SR7208)                   Donna M. Jennings (DJ7790)
 Roman P. Storzer, admitted pro hac vice      90 Woodbridge Center Drive
 Robert L. Greene, admitted pro hac vice      Post Office Box 10
 1025 Connecticut Ave., N.W. Suite 1000       Woodbridge, New Jersey 07095
 Washington, D.C. 20036                       Co-Counsel for Plaintiff WR Property LLC
 Tel: 202.857.9766
 Fax: 202.315.3996
 Counsel for Plaintiffs


                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  AGUDATH ISRAEL OF AMERICA, a New
  York non-profit corporation, and WR PROPERTY
  LLC, a New Jersey limited liability company,        Civ. No. 3:17-CV-03226

                           Plaintiffs,

  v.

  TOWNSHIP OF JACKSON, NEW JERSEY,
  MICHAEL REINA, ROBERT NIXON, HELENE
  SCHLEGEL, JEFFREY PURPURO, WILLIAM
  CAMPBELL, and KENNETH PIESLAK,

                           Defendants.



                        DECLARATION OF DONNA M. JENNINGS

 Donna M. Jennings declares as follows, pursuant to 28 U.S.C. § 1746:

       1.   I am a shareholder at Wilentz, Goldman & Spitzer, P.A., attorneys for the Plaintiff, WR

            Property LLC, and make this declaration in that capacity.

       2.   I respectfully submit this Declaration in support of Plaintiffs’ Reply to Defendants’

            Opposition to Plaintiff’s Motion to Enjoin the Defendant Township.




                                                 1
Case 3:17-cv-03226-MAS-DEA Document 60-1 Filed 09/30/19 Page 2 of 3 PageID: 1927



    3.      A true and correct copy of an Order entered by the court on May 30, 2017 in Oros Bais

            Yaakov High School v. Township of Jackson, et al. (“Oros”), is attached hereto as

            Exhibit A.

    4.      A true and correct copy of Sheldon Hofstein’s resignation letter, Bates-stamped OBY

            12624, and Article appearing on Shore News Network on August 24, 2019 Bates-

            stamped OBY 12456-60 are attached hereto as Exhibit B.

    5.      A true and correct copy of an email from a Jackson Township resident to Jackson

            Township Council members dated July 22, 2017 and Bates-stamped TWP 002372 is

            attached hereto as Exhibit C.

    6.      A true and correct copy of an email from a Jackson Township resident to Jackson

            Township Council members dated September 11, 2017 and Bates-stamped OBY 13358

            is attached hereto as Exhibit D.

    7.      The Defendant, Township of Jackson, served initial discovery requests upon the

            Plaintiffs on or about October 23, 2017. Defendants have not served any supplemental

            discovery requests.

 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on September 30, 2019.

                                                       /s/ Donna M. Jennings
                                                       Donna M. Jennings (DJ7790)
                                                       WILENTZ, GOLDMAN & SPITZER, P.A.
                                                       90 Woodbridge Center Drive
                                                       Post Office Box 10
                                                       Woodbridge, New Jersey 07095
                                                       Co-Counsel for Plaintiff WR Property LLC




                                                   2
Case 3:17-cv-03226-MAS-DEA Document 60-1 Filed 09/30/19 Page 3 of 3 PageID: 1928



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of September, 2019, the foregoing document

 was electronically filed via the Court’s ECF system with notices to the following:

                               Howard B. Mankoff, Esquire
                               Marshall Dennehey Warner Coleman & Goggin
                               425 Eagle Rock Avenue, Suite 302
                               Roseland, New Jersey 07068
                               (973) 618-4118
                               hmankoff@mdwcg.com

                               Pauline F. Tutelo, Esquire
                               Marshall Dennehey Warner Coleman & Goggin
                               425 Eagle Rock Avenue, Suite 302
                               Roseland, New Jersey 07068
                               (973)618-4100
                               pftutelo@mdwcg.com

                                                             /s/ Sieglinde K. Rath
                                                             Sieglinde K. Rath
                                                             STORZER & ASSOCIATES, P.C.
                                                             9433 Common Brook Road, Suite
                                                             208
                                                             Owings Mills, MD 21117




                                                 3
